Citation Nr: 0031070	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  This appeal arises from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO). 


FINDINGS OF FACT

1.  In a June 1971 decision, the Detroit, Michigan, regional 
office (DRO) denied service connection for an acquired 
psychiatric disorder on the basis that there was no evidence 
of a current disability; the veteran was provided notice of 
the denial of benefits, but he did not appeal.

2.  The evidence added to the record since June 1971 showing 
a VA psychiatrist's diagnosis of dysthymic disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the DRO's June 1971 denial of service 
connection for an acquired psychiatric disorder is new and 
material and the veteran's claim for service connection for 
that benefit has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for, inter 
alia, "nerves," in December 1970.  By letter dated in March 
1971, the Detroit, Michigan, regional office (DRO) informed 
the veteran that since he had not reported for a scheduled VA 
examination, his claim had been denied.  The veteran again 
failed to report for a rescheduled examination in May 1971, 
and a June 1971 letter from the DRO again informed him that 
his claim had been denied.  The veteran did not submit a 
timely notice of disagreement, and that decision became 
final.  Thus, the issue of service connection for an acquired 
psychiatric disorder may only be reopened by submission of 
new and material evidence.  

The statement of the case issued in July 1999 treated the 
issue as one of direct service connection on the merits.  
Thus, the RO did not address the proper issue, that is, 
whether the veteran has submitted evidence sufficient to 
reopen a previously denied claim.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

When the claim was previously denied, the evidence did not 
contain evidence of a diagnosis of an acquired psychiatric 
disorder.  This was the basis for the denial, and that is the 
issue currently at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  To be new and material, the evidence 
would have to contain objective evidence of postservice 
treatment and/or a diagnosis of an acquired psychiatric 
disorder.

The evidence added to the record since June 1971 includes a 
VA examination dated in October 1998 that includes a 
diagnosis of dysthymic disorder.  The evidence received since 
the previous denial demonstrates that the record now contains 
medical evidence showing a current diagnosis of a psychiatric 
disorder.  Because the record did not previously contain such 
evidence, the 1998 VA examination report is new and material 
as that report must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.

In this regard, the Board notes that, while the RO did not 
consider the veteran's claim on the basis of new and 
material evidence, given the favorable determination of that 
element of his claim, there has been no prejudice to the 
veteran in the Board's consideration of that issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder has been reopened.


REMAND

The veteran contends that he has a current acquired 
psychiatric disorder that began during his period of service.  
Review of the service medical records reveals no diagnosis of 
a psychiatric disorder.  However, in October 1967, the 
veteran reported dizziness, episodic headaches, and a history 
of two to three years of altered states of consciousness.  
Testing was inconclusive.  Later during service, the veteran 
was prescribed "Benadryl- as sedative" and Valium.  An 
October 1998 VA examination diagnosed dysthymic disorder.

The Social Security Administration (SSA), by a decision dated 
in January 1991, determined that the veteran was disabled.  
The SSA decision mentioned a "nervous disorder" as part of 
the veteran's disability picture.  The records before the SSA 
administrative law judge (ALJ) upon which the decision was 
based are not in the claims folder and should be obtained.  

After obtaining those records, and any other relevant records 
identified by the veteran, the RO should have the veteran 
examined by a VA psychiatrist.  The examiner should review 
the complete records, including the service medical records, 
and provide an opinion as to whether or not any current 
psychiatric pathology is related to the inservice complaints 
and/or treatment with Benadryl and Valium.  

VA is obligated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  This assistance 
includes the duty to obtain relevant records (including those 
held by any Federal department or agency) and to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA the 
complete evidentiary record considered in 
the veteran's award of disability 
benefits by that agency.  The veteran 
should also be asked to identify any 
other relevant medical records which may 
exist; the RO should obtain such records.

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
who has not previously seen him to 
determine the proper diagnosis of the 
veteran's current psychiatric 
disorder(s), and whether a current 
diagnosis is related to the inservice 
complaints and/or treatment with Benadryl 
and Valium.  The entire claims folder, 
with the SSA records, and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is 
specifically directed to review the above 
summary of the medical record as well as 
the service medical records referred to 
above.  The examination report should 
contain a detailed account of all 
pathology found to be present.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  If the outcome is not favorable to 
the veteran, he and his representative should be provided 
with an appropriate supplemental statement of the case and 
given a reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


